Citation Nr: 1142583	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-24 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to July 1981, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, dated in November 2006 and June 2007, which, in relevant part, denied the benefits sought on appeal.

In a March 2002 rating decision, the RO denied the Veteran's claims of entitlement to service connection for hypertension and hearing loss, in part because of a lack of evidence to establish that these disabilities were incurred during his active service.  The Veteran did not appeal, and the March 2002 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  Generally, in order to adjudicate a previously denied and final claim on the merits, the Board must first determine whether new and material evidence has been presented.  See 38 C.F.R. § 3.156(a) (2011).  Here, however, additional relevant service department records were received after the issuance of the March 2002 rating decision.  In this regard, a deferred rating decision and subsequent note to file, both dated in October 2006, reveal that the Veteran's March 2002 rating decision considered service treatment records (STRs) that were found to belong to another claimant.  The correct STRs for the Veteran were subsequently requested and associated with his claims file.  Therefore, pursuant to 38 C.F.R. § 3.156(c), rather than determining whether new and material evidence has been submitted, the claims of entitlement to service connection for hearing loss and hypertension were reconsidered on the merits in the November 2006 rating decision.  In addition, the RO denied service connection for tinnitus.  Thereafter, in December 2006, the Veteran submitted additional evidence, including a private nexus opinion from Dr. S.T. that addressed all of the claimed disabilities.  Thus, as new and material evidence was received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period notwithstanding the RO's characterization of the issues in the subsequent June 2007 rating decision.  See 38 C.F.R. § 3.156(b).  Accordingly, all three issues before the Board represent original claims for service connection.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.

The issue of entitlement to service connection for peripheral neuoropathy of the lower extremities, to include as secondary to service-connected diabetes, has been raised by the record, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2009 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's hearing loss was incurred in, or caused by, his active service.

2.  The Veteran's tinnitus was incurred in, or caused by, his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  In light of the fully favorable decision as to the issues of entitlement to service connection for hearing loss and tinnitus, the Board finds that no further discussion of VCAA compliance is warranted.

II.  Entitlement to Service Connection

The Veteran contends that he incurred hearing loss and tinnitus as a result of his active service.  Specifically, he contends that these disabilities were incurred as a result of a mortar attack that took place on his base during his active service in Vietnam.  He additionally contends that these conditions developed as a result of his duties working as a guard on flight lines, near hazardous jet engine noise, without hearing protection, and as a result of performing frequent training and qualifying exercises on firing ranges as an expert marksman.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Under 38 U.S.C.A. § 1154(b) (West 2002), combat Veterans are afforded more favorable consideration with respect to lay evidence to establish the in-service incurrence or aggravation of a disease.  See Velez v. West, 11 Vet.App. 148, 153 (1998).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	A.  Hearing Loss

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, as discussed below, because there is insufficient evidence to indicate that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  

With respect to the first required element to establish service connection, current disability, the Veteran was afforded a VA audiological examination in July 2009.  Audiometric findings from that examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
65
60
LEFT
15
25
75
80
85

Additionally, the Veteran scored 90 percent for the right ear and 40 percent for the left ear on the Maryland CNC speech perception test.  Based on these results, the VA examiner diagnosed the Veteran with moderate to moderately severe sensorineural hearing loss at the 2000 Hertz to 4000 Hertz frequencies in the right ear and with severe sensorineural hearing loss to profound sensorineural hearing loss at the 2000 Hertz to 4000 Hertz frequencies in the left ear.  These audiometric findings establish that the Veteran currently suffers from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011); see also Shedden/Caluza, supra.  

With respect to the second required element to establish service connection, in-service disease or injury, the Veteran's STRs are devoid of evidence of treatment for, or complaints of, hearing loss.  While there is no separation examination of record, audiological testing performed during a December 1975 periodic physical examination revealed that the Veteran did manifest decreased hearing sensitivity at that time.  The results of that audiological evaluation are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
25
20
10
30
20

Subsequent audiological testing performed during an October 1980 periodic examination, the last examination performed before his separation from service, revealed improved results.  The results of that audiological evaluation are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
15
LEFT
15
5
10
20
10

While both of these in-service hearing evaluations reveal that the Veteran did not have hearing loss for VA purposes during his active service, the Board observes that the record contains significant evidence indicating that he was exposed to acoustic trauma and additional substantial military noise while in active service.  In this regard, the Veteran's service personnel records (SPRs) contain a June 1966 performance report wherein the reporting official details how the Veteran reacted meritoriously during a heavy mortar attack that took place on his assigned base on April 22, 1966.  The official explained that the Veteran reacted immediately and with complete disregard for his own safety in reporting to Central Security Control, and that he was posted in one of the most critical areas during the attack.  

In addition to that incident, the Veteran has provided consistent and credible statements indicating that, with a military occupational specialty (MOS) as a law enforcement supervisor in the United States Air Force, he was assigned to guard flight lines exposing him to substantial aircraft noise without hearing protection.  Moreover, because of his MOS, he was additionally required to perform extensive training and certifications as an expert marksman.  The Board notes that his DD Form 214 reflects that the Veteran was awarded the Small Arms Expert Marksmanship Ribbon with one Battle Star.  Accordingly, based on the Veteran's cited combat experience and his MOS as a law enforcement supervisor, considered together with the era of his service and lack of hearing protection while exposed to aircraft and firearm noise, the Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma and additional substantial military noise during his active service.  Accordingly, the second required element to establish service connection has been met.  See Shedden/Caluza, supra.  

With respect to the final element required to establish service connection, a nexus established by competent evidence between the Veteran's in-service noise exposure and his current hearing loss, the first post-service evidence of record revealing that the Veteran had hearing loss is found in a note of VA initial primary care dated in May 2001, which indicated that the Veteran was hard of hearing.  A September 2001 review of the Veteran's medical records revealed that the Veteran had bilateral hearing loss.  His gross hearing, however, was noted as being within normal limits.  In spite of that notation, the Veteran was seen for a hearing aid evaluation in October 2001.  At that time, he was noted as having hearing that was within normal limits to having moderately advanced to moderately severe sensorineural hearing loss.  Hearing aids were issued to the Veteran in November 2001.  

In support of the Veteran's claim, his wife, R. M. H., provided a statement wherein she described that the Veteran spoke in a louder than normal voice at the time they first met and were married in 1966-1967, which is competent lay evidence of symptoms of decreased hearing ability at that time.  She asserted that the Veteran's hearing loss has increased in severity over the years.  

At his aforementioned July 2009 VA examination, the Veteran reported his history of military noise exposure as well as recreational noise exposure that included hunting.  After diagnosing the Veteran's hearing loss disability, the examiner provided the opinion that his hearing loss was less likely as not caused by or a result of military noise exposure.  The examiner, however, did not provide a rationale for this opinion.

The claims file additionally contains a November 2006 letter from Dr. S.T., wherein Dr. S.T. provides the opinion that it was highly probable that the Veteran's hearing loss began at the time of the April 1966 mortar attack on his base.  Dr. S.T. additionally opined that, over the next fifteen years in the military, the Veteran's continued work in places of high noise exposure, including on flight lines and at firing ranges, would have aggravated his hearing complications.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this regard, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Moreover, the lack of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court, in Hensley, 5 Vet. App. at 159-160, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

Accordingly, because the July 2009 VA examiner's opinion is not accompanied by a rationale and appears to be based only on a lack of evidence of hearing loss in the Veteran's STRs, the opinion is inadequate for rating purposes and the Board affords minimal probative value to that opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Moreover, the Board finds that the November 2006 private medical opinion from Dr. S.T. is more probative as to the etiology of the Veteran's hearing loss.  The opinion takes into account the Veteran's military experience and describes the probability that the Veteran's hearing loss was due to the acoustic trauma incurred during the mortar attack on his base and due to subsequent hazardous military noise exposure.  Thus, based on this opinion and the other medical and lay evidence of record, the Board finds that the third required element to establish service connection has been met.  See Shedden/Caluza, supra.  

In summary, the Board finds that the Veteran meets all of the elements required to establish service connection for hearing loss.  He currently has hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011).  He was exposed to combat acoustic trauma during a mortar attack and to subsequent substantial noise levels during his active service, and the record contains competent lay evidence of observable symptoms and a medical opinion linking his hearing loss to his in-service combat acoustic trauma and substantial noise exposure.  Accordingly, the Veteran's claim for service connection for hearing loss is granted.  

      B.  Tinnitus

With respect to the first required element to establish service connection for tinnitus, current disability, the Veteran's July 2009 VA audiological examination revealed a diagnosis and a medical opinion with respect to the Veteran's bilateral tinnitus, based on the Veteran's report of having tinnitus since serving in Vietnam.  Accordingly, the Board finds that the first required element to establish service connection for tinnitus has been met.  See Barr, 21 Vet. App. at 307-08 (2007); see also Shedden/Caluza, supra.  

With respect to the second required element to establish service connection for tinnitus, in-service disease or injury, again the Veteran's STRs are devoid of any reference to, complaint of, or treatment for tinnitus during active service.  However, as previously noted, the Board finds that the Veteran was exposed to acoustic trauma and to additional substantial military noise as result of a mortar attack on his base in Vietnam and as a result of his subsequent in-service duties on a flight line and on firing ranges while serving as a law enforcement supervisor in the United States Air Force.  Accordingly, the Board finds that the second required element to establish service connection has been met.  See Shedden/Caluza, supra. 

With respect to the final required element to establish service connection, causal relationship between the Veteran's in-service acoustic trauma and military noise exposure and his current tinnitus, VA treatment records reveal that the Veteran was assessed with having tinnitus at his first primary care consultation in May 2001.  Additionally, in his November 2006 letter, Dr. S.T. opined that it was highly probable that the Veteran's tinnitus began at the time of the mortar attack on the Veteran's base in Vietnam in April 1966.  Moreover, the July 2009 VA examiner also provided an opinion that it was at least as likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner based this opinion on the Veteran's report that a nearby explosion during his service in Vietnam caused his ears to bleed.  Accordingly, based on these favorable medical opinions, the Board finds that the final required element to establish service connection for tinnitus has been met.  See Shedden/Caluza, supra.

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's tinnitus was caused by his in-service combat acoustic trauma and additional substantial noise exposure.  He currently has tinnitus, he was exposed to combat acoustic trauma during a mortar attack on his base and he was exposed to additional substantial noise levels during subsequent service.  Finally, medical opinions of record have linked his tinnitus to his active service.  Accordingly, the Veteran's claim for service connection for tinnitus is granted.


ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran's remaining claim is that of entitlement to service connection for hypertension.  Unfortunately, a remand is required with respect to this issue.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

The Veteran contends that he incurred hypertension also as a result of the attack on his base in Vietnam in April 1966 and as a result of being assigned to perform stressful duties as a law enforcement supervisor in the United States Air Force.

The Veteran's service treatment records are devoid of any reference to, complaint of, or treatment for hypertension during active service.  His in-service examinations, the last in October 1980, did not contain any clinical findings related to hypertension.  His post-service VA treatment records reveal that he was assessed with having hypertension at the time of his first primary care consultation in May 2001.  He was additionally assessed with having hypertension during an August 2000 private medical consultation with Dr. D.S.  A September 2001 VA treatment note reveals that the Veteran's medical history included a hypertension diagnosis in 1999.  

In support of his claim, the Veteran included the November 2006 letter from his private physician, Dr. S.T.  Dr. S.T. provided the opinion that it was highly "possible" that the Veteran's hypertension was caused by the April 1966 mortar attack on his base in Vietnam, due to the anxiety component.  The Board notes, however, that Dr. S.T.'s opinion with respect to this issue is speculative, and is not supported by a clear rationale.  It was not explained how exposure to the event caused a chronic elevation in blood pressure well after the event was over.  The Board notes that the Veteran additionally contends that the stress from the performance of his service duties caused his hypertension; however, this theory is not addressed by Dr. S.T.  Therefore, the opinion is inadequate for rating purposes.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that speculative medical opinions are inadequate for rating purposes).  Nonetheless, as the Veteran has presented evidence that his diagnosed hypertension could have been incurred as a result of his active service, the Board finds that the duty to assist requires that the Veteran be afforded an appropriate VA examination in order to determine the nature and etiology of his currently diagnosed hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, the RO/AMC should make the necessary arrangements to request the Veteran's treatment records from Dr. S.T.  The Board observes that while Dr. S.T. has provided a medical opinion with respect to the etiology of the Veteran's hypertension, records of treatment provided by Dr. S.T. have not been associated with the claims file.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Additionally, the Board observes that the Veteran received fairly regular treatment from Dr. D.S. at one point; however, treatment records from Dr. D.S., dated since April 2001, have not been associated with the claims files.  As such the RO/AMC should request outstanding treatment records from Dr. D.S.

Finally, as this case is being remanded for the foregoing reasons, outstanding VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran had received fairly regular VA treatment since May 2001, and records of his VA care, dated between November 2001 and January 2005, and dated since May 2006, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records pertaining to his hypertension from the VA Healthcare Systems in Meridian, Mississippi and Jackson, Mississippi, dated from November 2001 to January 2005, and since May 2006.  

2.  After securing the appropriate release forms, make arrangements to obtain copies of the Veteran's treatment records from Dr. D.S., dated since April 2001, and from Dr. S.T.  If these records are not available, a negative reply must be provided.  Notice to the Veteran of inability to obtain records must comply with 38 C.F.R. § 3.159(e).  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed hypertension.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should comment specifically on the Veteran's claim to have incurred hypertension as a result of the mortar attack on his base in Vietnam in April 1966 and as a result of the stressful duties he was assigned to perform as a law enforcement supervisor in the United States Air Force.  The examiner should additionally address the November 2006 opinion provided by Dr. S.T. that it is highly possible that the Veteran's hypertension was caused by the April 1966 mortar attack.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the opinion cannot be provided without a resort to speculation, the examiner should explain why this is so. 

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's remaining claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


